Citation Nr: 0818120	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-32 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
spondylosis of the cervical spine.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee. 

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1958 to May 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified before the undersigned at a 
Board hearing at the RO in January 2008.  

In May 2004, the RO denied the veteran's claims of 
entitlement to increased ratings for his service-connected 
cervical spine, lumbar spine and bilateral knee disabilities.  
The veteran submitted a notice of disagreement pertaining to 
all four issues.  A statement of the case on all the issues 
was promulgated in September 2005.  In September 2005, the RO 
granted an increased rating to 20 percent for the service-
connected lumbar spine disability.  On a VA Form 9 which was 
received at the RO in October 2005, the veteran indicated 
that he was only appealing the denials of increased ratings 
for his cervical spine and bilateral knee disabilities.  The 
issue of entitlement to an increased rating for the service-
connected lumbar spine disability is no longer in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  




REMAND

The veteran testified before the undersigned that all the 
disabilities on appeal had increased in severity.  The 
veteran's spouse also testified that the veteran's 
disabilities, particularly his knees, had become much worse 
in the last four or five years.  VA clinical records dated in 
2007 reveal that the veteran was complaining of increasing 
problems with his knees and back.  The last time the 
disabilities on appeal were evaluated for compensation and 
pension purposes was in May 2004.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95.  Thus, based 
on the veteran and his spouse's hearing testimony and the 
2007 clinical records, the Board finds that new VA 
examinations are necessary to determine the extent of the 
veteran's current left and right knee and cervical spine 
disabilities.   

With regard to claims for increased ratings, the Board notes 
that section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation such as competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  On remand, additional notice should be sent 
to the veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Notice should be sent in accordance 
with Vazquez-Flores v. Peake.  The notice 
should inform the veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disabilities on appeal and the effect 
that worsening has on the claimant's 
employment and daily life.  In addition, 
the veteran should be provided with 
notice of the potentially applicable 
diagnostic criteria for the knees and 
cervical spine which are Diagnostic Codes 
5235-5243 and 5256-5263.     

2.  Schedule the veteran for a VA 
examination of the knees to determine the 
severity of the bilateral knee 
degenerative joint disease.  The claims 
file should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical and special test 
findings should be clearly reported.  
Range of motion should be reported along 
with the point (if any, in degrees) where 
motion is limited by pain.  The examiner 
should also report any additional 
functional loss due to weakness, fatigue, 
and/or incoordination, to include 
additional functional loss to be expected 
during flare-ups.  The examiner should 
also clearly report whether there is 
recurrent subluxation or lateral 
instability of the right and/or left knee 
and, if so, whether it is slight, 
moderate, or severe.  

3.  Schedule the veteran for a VA 
examination of the spine to address the 
current severity of his cervical spine 
disability.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported.  The examination of 
the cervical spine should include range 
of motion studies.  With regard to range 
of motion testing, the examiner should 
report at what point (if any, in degrees) 
pain is elicited as well as whether there 
is any other functional loss due to 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of any 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  

4.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issues which remain on 
appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

